Citation Nr: 0740842	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-02 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
October 1953.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which, in pertinent part, 
found that new and material evidence had not been submitted 
to reopen the veteran's claim for entitlement to service 
connection for the above condition.

In February 1983, the veteran provided testimony at a hearing 
before a hearing officer at the New York RO.  A transcript of 
the hearing is of record.
  
The veteran's appeal was previously before the Board in March 
2005, at which time the Board found that new and material 
evidence had been submitted to reopen the claim for 
entitlement to service connection for residuals of pneumonia.  
The case was then remanded for further action by the 
originating agency.  


FINDING OF FACT

The veteran's current pulmonary disease is not a residual of 
pneumonia treated during active duty service and is not 
otherwise etiologically related to service. 


CONCLUSION OF LAW

Residuals of pneumonia were neither incurred in nor 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in March 2003, subsequent to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for entitlement to 
service connection for residuals of pneumonia.  The letter 
also satisfied the second and third elements of the duty to 
notify by informing the veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.

With respect to the fourth element of VCAA notice, although 
the RO did not specifically request that the appellant submit 
all pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  These statements served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the March 2003 letter.  While he did not 
receive information regarding the effective date or 
disability rating elements of his claim until April 2006, 
since the claim is being denied, no disability rating or 
effective date will be assigned.  Therefore, the veteran is 
not prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the 
May 2006 SSOC.  Therefore, any timing deficiency has been 
remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  In this 
regard, the Board notes that while a pertinent service 
medical record is associated with the claims folder, the 
veteran's complete service treatment records are not.  A 
March 2004 response from the National Personnel Records 
Center (NPRC) indicates that the veteran's service treatment 
records, including X-rays taken during his in-service 
hospitalization, are not available due to possible 
destruction during a fire at the NPRC, in St. Louis, 
Missouri, in July 1973.  

Destruction of service medical records does not create a 
heightened benefit of the doubt, but does create a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  VA has obtained 
alternate records from the Surgeon General, and has obtained 
morning reports and personnel records.

The Board also notes that the veteran was provided a proper 
VA examination with a proper medical opinion as to the 
etiology of his current pulmonary disease in April 2006.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that he was hospitalized for pneumonia 
during active duty service, and as a result, currently has 
chronic bronchiectasis.  

Available service treatment records show that the veteran was 
hospitalized for 12 days in January and February 1952 for 
treatment of a common cold.  While the veteran has stated 
that his lungs were X-rayed during this hospitalization and 
he was diagnosed with pneumonia, further treatment records 
and X-rays from this period are not available.  

The post-service medical evidence of record shows that the 
veteran was treated for pneumonia in 1955 and in 1978.  In 
January 1980, a private physician, subsequently identified as 
the veteran's uncle, reported that the veteran had been 
treated in the office for a productive cough.  The diagnosis 
had been pneumonia.

In August 1979, a private physician diagnosed chronic 
bronchiectasis of the left lower lobe, as well as chronic 
bronchitis, asthma, and allergic rhinitis and sinusitis 
causing recurrent pharyngitis.  His physician noted that his 
past medical history included treatment for pneumonia in 1952 
and 1955, but that his current symptoms had begun 21/2 years 
ago.

A VA outpatient treatment record dated in December 1980 
reports that the veteran had had pneumonia in 1952, 1955, and 
1977.  He was also noted to have stopped smoking in 1977, and 
to have smoked one pack of cigarettes per day for 17 years.

More recently, the veteran was again diagnosed with 
bronchiecstasis and underlying asthma in July 2001 by a 
private doctor.  A history of multiple pneumonias in the 
1950s was noted, as was a 35 pack year history of smoking 
with the veteran having stopped smoking 20 years ago.

In January 2003 the veteran's sister reported that the 
veteran had had "lung problems" since the episode of 
pneumonia in service.  She described these problems as his 
lungs filling with phlegm and causing choking.  In March 
2003, the veteran's wife of 51 years reported that following 
the episode of pneumonia in service, the veteran's lungs had 
remained "sensitive," and in June 1955, he again had 
pneumonia and was on bed rest at home for two weeks.  She 
reported that the veteran had to be careful in inclement 
weather and had been on antibiotics for most or their 
marriage.

The record also contains a September 2005 letter from the 
veteran's doctor, Dr. J.L. Schneider, stating that the 
veteran's bronchiectasis may have been the result of prior 
pulmonary infections.  Dr. Schneider wrote that the veteran 
reported being diagnosed and treated for pneumonia in January 
1952.  While the service treatment records showed that the 
veteran was hospitalized for 12 days for treatment of a 
common cold, Dr. Schneider found that it was very unlikely 
that he would have been hospitalized for 12 days with a 
common cold, and that it was more than likely that personnel 
had neglected to include the correct diagnosis and X-ray 
findings in his permanent record.  

The veteran was provided a VA examination in April 2006 to 
determine the etiology of any currently present pneumonia 
residuals.  After examining the veteran and reviewing the 
claims folder, the examiner found that it was less than 
likely that the veteran's current pulmonary disease was a 
residual of his pneumonia in service.  

The examiner noted that the while the veteran was treated for 
pneumonia in 1952 during active duty, his next bout of 
pneumonia was three years later and the next was more than 20 
years after his active duty service.  There was not enough 
medical evidence of continuation of symptoms to support the 
finding of a medical nexus from the veteran's current 
pulmonary disability with his pneumonia in service.  The 
examiner concluded that the pneumonia causing organism that 
was treated in service was different from the organism that 
caused his pneumonia three years after his discharge.  

With regard to the elements of service connection, the 
evidence favors the conclusion that the veteran had pneumonia 
in service.  Private and VA examiners have concluded that 
this disease was the cause of the 1952 hospitalization.

The competent evidence is unanimous in showing current 
bronchiectasis.  Hence, the element of a current disability 
is also satisfied.

While the record contains the September 2005 statement from 
Dr. Schneider, who found that it was possible the veteran's 
bronchiectasis was the result of his prior pulmonary 
infections, this opinion does not reflect consideration of 
the specific post-service history, including the long history 
of smoking, the absence of any documented episodes of 
pulmonary disease between 1955 and the late 1970's, and the 
contemporaneous medical reports that the veteran's symptoms 
had had their onset in the late 1970's.  

The failure to consider this evidence is significant given 
that the veteran was treated for pneumonia three years after 
his discharge and was not diagnosed with bronchiectasis until 
more than 20 years after active duty service.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); see also Swann v. Brown, 
5 Vet. App. 229 (1993).  In addition, Dr. J.L.'s opinion is 
speculative, as he merely states that the veteran's 
bronchiectasis "may be" related to his prior pulmonary 
infections.  The Court has held that medical evidence which 
merely indicates that the alleged disorder "may or may not" 
exist or "may or may not" be related, is too speculative to 
establish the presence of the claimed disorder or any such 
relationship.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Perman v. Brown, 5 Vet. App. 237, 241 (1993); Obert 
v. Brown, 5 Vet. App. 30 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996).  

On the other hand, the VA examiner did report consideration 
of the complete history, and provided a more detailed 
opinion.  Therefore, the Board finds that the VA examiner's 
opinion is more probative than that of Dr. Schneider.

The statement from the veteran's wife does not report any 
symptomatology between 1955 and 1979.  Although her statement 
could be read as saying the veteran was using antibiotics 
during this period, she did not report a continuity of 
disease or disability.

The statement from the veteran's sister could be read as 
reporting a continuity of symptomatology, but is not very 
specific, and to some extent goes beyond the competence of a 
lay person.  For instance, a lay person would not have the 
expertise to report the presence of phlegm in the lungs, or 
to attribute a cough to such accumulation as opposed to other 
causes.

The veteran's daughter also recalled that the veteran had 
symptomatology in her childhood, but there is also no 
indication that she possesses the expertise to say that these 
symptoms were manifestations of lung disease that began in 
service.  The veteran's daughter, who was 48 years old at the 
time of her 2003 statement, would have no personal knowledge 
of the events in service or in the years immediately 
thereafter.

All of the lay statements contained opinions that the 
veteran's current lung disease was related to events in 
service.  As lay persons, the veteran's spouse, sister, and 
daughter lack the necessary expertise to provide a competent 
opinion as to medical causation.

The lay statements must also be weighed against the 
contemporaneous medical reports noting the onset of the 
current disability only in the late 1970's.  These records 
are more probative than the recollections made long after the 
events in question.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against finding a link between the 
veteran's current pulmonary disease and his in-service 
treatment for pneumonia.  Reasonable doubt does not arise and 
the claim is denied.


ORDER

Entitlement to service connection for residuals of pneumonia 
is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


